Citation Nr: 0334761	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to August 1946.  
The veteran died in March 1998.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

When the case was before the Board in March 2001, it was 
remanded for additional development.  The case was returned 
to the Board for further appellate consideration in May 2002.

The appellant was scheduled to testify before the undersigned 
member of the Board in October 2000.  She informed the RO of 
her inability to attend that hearing in a July 2000 
statement, and did not thereafter indicate a desire to 
reschedule the hearing.

When the appellant's case was before the Board in July 2002, 
the claim was denied.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2003 the Court granted a joint motion of 
the parties, vacated the Board's July 2002 decision denying 
entitlement to service connection for the cause of the 
veteran's death and remanded the appeal to the Board for 
action consistent with the joint motion.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran died in March 1998 due to the effects of 
coronary artery disease.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound, to include 
complete paralysis of the right sciatic nerve.

4.  The veteran's service connected sciatic nerve disability 
played a significant causal role in his development of 
coronary artery disease.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was in receipt of an 80 percent evaluation for 
residuals of a gunshot wound, to include complete paralysis 
of the right sciatic nerve, from September 1946 until his 
death in March 1998.  His service medical records include no 
reference to abnormalities of the cardiovascular system.  A 
March 1948 VA examination report indicates that the veteran's 
cardiovascular system was normal.  In addition, there is no 
other medical evidence of record suggesting that the veteran 
had cardiovascular disease in service or until decades 
thereafter.  

As noted above, the veteran died in March 1998.  An emergency 
room report indicates that the veteran had gone outdoors and 
was later found face down on the ground.  He remained in 
persistent asystole, with no response to medications and no 
change in his underlying rhythm.  The attending physician 
indicated that she had spoken with Dr. Coughlin, who had 
related a history of bypass graft surgery and myocardial 
infarction and indicated that the veteran's heart disease had 
been severe.  The emergency room physician related Dr. 
Coughlin's suspicion that the veteran's arrest had a cardiac 
etiology.  The veteran's family indicated that he had 
complained of indigestion in the last few days prior to his 
death, but had not complained of chest pain, pressure or any 
typical anginal symptoms.  The family refused an autopsy.  
The diagnostic impression was cardiopulmonary arrest.

Medical information submitted to the coroner in March 1998 by 
Dr. Coughlin indicates that he had last seen the veteran 
alive in August 1997.  He indicated that the veteran had a 
history of coronary artery bypass graft in 1982, acute 
inferior wall myocardial infarction in 1995, hypertension, 
osteoarthritis, Paget's disease and sciatic nerve injury from 
surgery during World War II.  Based on medical records and 
his knowledge of the veteran, Dr. Coughlin opined that the 
probable cause of death was cardiac arrest due to coronary 
artery disease.

The RO denied service connection for the cause of the 
veteran's death in April 1998.  In her notice of 
disagreement, the appellant contended that it was not known 
to a certainty that coronary artery disease had killed her 
husband because no autopsy was performed.  She noted that the 
veteran's legs had been bad since service, with one being 
totally paralyzed.  She related that neighbors had seen him 
fall in the yard and that he had fallen in the house on 
numerous occasions.  She opined that a fall had killed him.

In a March 1999 statement, the veteran's daughter stated that 
her father had extreme trouble with his legs and would 
stumble and fall in the house and in the yard.  She stated 
that he also experienced difficulty getting out of the car.  
The veteran's son discussed the veteran's increasing 
inability to ambulate without stumbling.  He related that he 
had observed the area where his father had fallen, and opined 
that his father had died due to the fall and a subsequent 
blow to the head.  

Lay statements from the appellant's neighbors were received 
in April 1999.  They relate that the veteran had an 
increasingly difficult time walking and that he stumbled and 
fell on several occasions. 

In her April 1999 substantive appeal, the appellant 
maintained that the veteran's service-connected sciatic nerve 
paralysis substantially contributed to his death.  She 
related that later in his life, the veteran's right leg 
became unstable and would give out, causing him to fall.  She 
opined that on the morning of his death, the veteran's leg 
had given out on him, causing him to fall and strike his 
head.

In March 2001, the RO wrote to the appellant, indicating that 
further evidence was needed to substantiate her claim.  The 
appellant was asked to identify all health care providers who 
might possess records supportive of her claim.  The RO also 
asked the appellant to submit a statement from a physician 
supporting her contention that the veteran's service-
connected disability played a material, causal role in his 
death.

In April 2001, the appellant submitted a letter from Hanger 
Prosthetics and Orthotics, Inc.  The letter indicates that 
the veteran had been fitted with custom molded arch supports.  
The appellant also submitted copies of treatment records 
revealing degenerative disease of the veteran's left knee.  
She contended that though the veteran had a history of heart 
trouble, he had suffered no symptoms just prior to his death.

An April 2001 statement from Dr. Coughlin indicates that he 
first saw the veteran in 1992, and that the veteran had a 
sciatic nerve injury from World War II.  Dr. Coughlin stated 
that the veteran had marked atrophy of the right leg muscles 
secondary to the injury, resulting in osteoarthritis.  He 
also noted that the veteran had disability secondary to the 
right leg atrophy, with left leg osteoarthritis from overuse 
secondary to the right leg dysfunction.  He provided no 
opinion concerning a relationship between the veteran's 
service-connected disability and his death.

In an April 2002 statement, the appellant maintained that VA 
had not proved that her husband's death was caused by 
coronary artery disease.  She contended that the information 
she provided had established her theory that her husband's 
service-connected disability had caused the fall that led to 
his death.  

In November 2003, the Board received the report of an 
independent medical evaluation by Craig N. Bash, M.D.  Dr. 
Bash indicated that he had reviewed the veteran's medical 
records, to include all records within the veteran's claims 
file.  He pointed out that the veteran had suffered a serious 
nerve injury in the 1940s, resulting in loss of use of his 
leg, knee and foot.  He noted that such injury prohibited the 
veteran from ambulating normally.  He opined that the 
veteran's disability caused him to become cardiovascularly 
deconditioned due to an inability to exercise, and that this 
lead to the veteran's death due to acute myocardial 
infarction.  He indicated that the literature supported an 
association between mobility problems and the development of 
cardiovascular disease, and concluded that the veteran's 
myocardial infarction was likely due to his inability to 
exercise.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The certificate of death indicates that the veteran died in 
March 1998 due to coronary artery disease.  The emergency 
room report chronicling the veteran's death indicates 
cardiopulmonary arrest, and the veteran's private physician 
opined that the probable immediate cause of death was cardiac 
arrest due to coronary artery disease.  However, the evidence 
currently of record also includes a statement from Dr. Bash 
which opines that the veteran's service-connected gunshot 
wound residuals played a material causal role in the 
veteran's fatal myocardial infarction.  Dr. Bash specifically 
indicated that the veteran died from an acute myocardial 
infarction, which was very likely due to his inability to 
exercise because of his service connected disability and his 
associated, resultant coronary artery disease.  This medical 
opinion is based on a review of the veteran's pertinent 
medical history and is properly supported.  Therefore, the 
Board is satisfied that the evidence supporting the claim is 
at least in equipoise with that against the claim.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is warranted.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



